Mdmon J.
delivered the opinion of the Court. Debt, as well as assumpsit, will lie on a quantum meruit or a quantum valebant. 1 Chit. Pl. 107; 2 Wms’s Saund. 117 b, note; Union Cotton Manufactory v. Lobdell, 13 Johns. R. 462. Hence ti'.ese counts may well be joined with counts upon a specialty Smith v. First Congr. Meetinghouse in Lowell, 8 Pick. 178.
It was long doubted, whether a man, who performed work in consequence of a special contract, but not in conformity to it, could recover for the services rendered and materials found. There are many and conflicting authorities on the subject. They have all been carefully examined and compared, and the rule established by our Court, as we think, according to the principles of justice and the weight of authority. He who gains the labor and acquires the property of another, must make reasonable compensation for the same, Hayward v. Leonard, 7 Pick. 181; Smith v. First Congr. Meetinghouse in Lowell, 8 Pick. 178; Munroe v. Perkins, 9 Pick. 298; Brewer v. Tyringham, 12 Pick. 547.
The general authority derived from the relation of partnership, does not empower one partner to seal for the company or to bind them by deed. It requires special power for this purpose. See Cady v. Shepherd, 11 Pick. 400, and the cases there cited. Here was no evidence of any previous authority or subsequent ratification. The sealed instrument executed by one partner in the name of the firm, might bind him, but could not be obligatory upon the company. And although the plaintiffs might have had a remedy upon the contract against the party who executed it, yet they were not bound to rely upon him alone.
The services never were rendered either in conformity to or under such an agreement. The plaintiffs undertook to execute a contract between themselves and the company. But there being no such contract in existence, they are left to resort to their equitable claim for their labor and materials. So far as these benefited the company, the plaintiffs are entitled to recovei against them.

Judgment on the verdict